         Case 1:19-cv-00977-ADA Document 350 Filed 11/17/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION



VLSI TECHNOLOGY LLC,
               Plaintiff,
                                                       Lead Case: No. 1:19-cv-977-ADA

                                                       (Consolidated with No. 6:19-cv-255-ADA
       v.                                              and No. 6:19-cv-256-ADA)

                                                       JURY TRIAL DEMANDED
INTEL CORPORATION,
               Defendant.


PLAINTIFF VLSI TECHNOLOGY LLC’S UNOPPOSED MOTION FOR EXTENSION
 OF TIME TO RESPOND TO DEFENDANT INTEL CORPORATION’S OPPOSED
    MOTION FOR LEAVE TO FILE AMENDED ANSWER, DEFENSES, AND
COUNTERCLAIMS AND TO SEVER AND STAY DEFENSE OF LICENSE (DKT. 349)

       Plaintiff, VLSI Technology LLC (“VLSI”), moves for an extension of time to respond to

Defendant Intel Corporation’s Opposed Motion for Leave to File Amended Answer, Defenses,

and Counterclaims and to Sever and Stay Defense of License up to and including November 25,

2020 and shows as follows:

       1.      Defendant Intel Corporation’s (“Intel”) Opposed Motion for Leave to File

Amended Answer, Defenses, and Counterclaims and to Sever and Stay Defense of License

(“Intel’s Motion”) was filed in the above styled actions on November 11, 2020. Western District

of Texas Local Court Rule CV-7(e) provides that “[a] response to a nondispositive motion shall

be filed not later than 7 days after the filing of the motion.” The operation of Local Rule CV-7(e)

establishes a deadline of November 18, 2020 for VLSI to file a response to Intel’s Motion. VLSI

requests the Court to grant it a seven (7) day extension of the current deadline, up to and including

November 25, 2020, for filing a response to Intel’s Motion.
         Case 1:19-cv-00977-ADA Document 350 Filed 11/17/20 Page 2 of 3




       2.      Good cause for the requested seven (7) day extension of time for VLSI to file a

response to Intel’s Motion is shown in that additional time is needed by VLSI in order to

adequately research and respond to the factual and legal matters raised in said motion. Attorneys

for VLSI met and conferred with attorneys for Intel with respect to the instant motion and Intel is

unopposed to the relief requested herein.

       PREMISES CONSIDERED, Plaintiff VLSI Technology LLC requests the Court to extend

the deadline for filing a response to Defendant Intel Corporation’s Opposed Motion for Leave to

File Amended Answer, Defenses, and Counterclaims and to Sever and Stay Defense of License

for an additional seven (7) days, up to and including November 25, 2020, and for such other and

further relief as the Court deems suitable and just.

                                                           Respectfully submitted,

    Dated: November 17, 2020




    Morgan Chu (pro hac vice)                             J. Mark Mann (Texas Bar No. 12926150)
    Benjamin W. Hattenbach (pro hac vice)                 mark@themannfirm.com
    Keith Orso (pro hac vice)                             G. Blake Thompson (Texas Bar No.
    Christopher Abernethy (pro hac vice)                  24042033)
    Amy E. Proctor (pro hac vice)                         blake@themannfirm.com
    Dominik Slusarczyk (pro hac vice)                     MANN | TINDEL | THOMPSON
    Charlotte J. Wen (pro hac vice)                       300 W. Main Street
    Brian Weissenberg (pro hac vice)                      Henderson, TX 75652
    Jordan Nafekh (pro hac vice)                          Telephone: (903) 657-8540
    IRELL & MANELLA LLP                                   Facsimile: (903) 657-6003
    1800 Avenue of the Stars, Suite 900
    Los Angeles, California 90067                         Andy Tindel (Texas Bar No. 20054500)
    Telephone: (310) 277-1010                             atindel@andytindel.com
    Facsimile: (310) 203-7199                             MANN | TINDEL | THOMPSON
    mchu@irell.com                                        112 E. Line Street, Suite 304
    bhattenbach@irell.com                                 Tyler, Texas 75702
    korso@irell.com                                       Telephone: (903) 596-0900
    cabernethy@irell.com                                  Facsimile: (903) 596-0909
    aproctor@irell.com


                                               Page 2
        Case 1:19-cv-00977-ADA Document 350 Filed 11/17/20 Page 3 of 3




    dslusarczyk@irell.com                                 Craig D. Cherry (Texas Bar No. 24012419)
    cwen@irell.com                                        ccherry@haleyolson.com
    bweissenberg@irell.com                                HALEY & OLSON, P.C.
    jnafekh@irell.com                                     100 N. Ritchie Road, Suite 200
                                                          Waco, Texas 76701
    Michael H. Strub, Jr. (pro hac vice)                  Telephone: (254) 776-3336
    Babak Redjaian (pro hac vice)                         Facsimile: (254) 776-6823
    IRELL & MANELLA LLP
    840 Newport Center Drive, Suite 400
    Newport Beach, California 92660
    Telephone: (949) 760-0991
    Facsimile: (949) 760-5200
    mstrub@irell.com
    bredjaian@irell.com

    Attorneys for VLSI Technology LLC



                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on this 17th

day of November, 2020.




                                            Andy Tindel


                             CERTIFICATE OF CONFERENCE

       On November 16, 2020, undersigned counsel for VLSI communicated with Steve Ravel,

local counsel for Intel, concerning the foregoing motion and Mr. Ravel advised that Intel was not

opposed to the grant of VLSI’s requested seven (7) day extension of time.




                                            Andy Tindel


                                             Page 3
